Citation Nr: 9913859	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-17 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post right knee arthroscopy for a medial meniscus 
tear.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left hip dislocation with 
degenerative arthritis.  

3.  Timeliness of appeal of claims for entitlement to service 
connection for sinusitis, a gastrointestinal disorder and a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1996.  

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO granted entitlement to service 
connection for a right knee condition and a left knee 
condition.  Both disorders were assigned noncompensable 
evaluations.  The evaluation for the left hip disorder was 
raised to 10 percent in November 1996.  The increase was made 
effective back to the date of claim.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

It is noted that the RO also certified the issue of 
entitlement to service connection for sinusitis, a 
gastrointestinal disorder and a left knee disorder to the 
Board.  However, as is explained in more detail in the remand 
portion of this decision, the issue of timeliness of appeal 
on the service connection claims must be addressed in the 
first instance.  


FINDINGS OF FACT

1.  The veteran's right knee disability is symptomatic status 
post arthroscopy for a medial meniscal tear.  

2.  The veteran has a chip fracture of the left femoral head 
with symptoms productive of moderate impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for status post right knee arthroscopy for a medial 
meniscus tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (1998).

2.  The criteria for an initial evaluation of 20 percent for 
status post left hip dislocation with degenerative arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran suffered two 
injuries to his right knee in late 1987.  He underwent 
arthroscopic surgery in January 1988 for a right medial 
meniscal tear.  

The veteran dislocated his left hip and fractured his 
posterior acetabulum playing softball in 1990.  He underwent 
a closed reduction and subsequently was treated with crutches 
and physical therapy.  In April 1995 he complained of 
increased left hip pain and clicking.  There was full range 
of hip motion.  

A VA examination was conducted in March 1996.  The veteran 
reported right hip symptoms including popping and pain.  He 
stated that he was unable to run or carry heavy items, and 
had difficulty sleeping due to hip pain.  His knee complaints 
pertained primarily to the left knee.  On examination posture 
was normal but gait was abnormal.  There was painful range of 
motion of the left hip.  

There also appears to have been some limitation of hip range 
of motion although no specific ranges of motion were given.  
The diagnosis was limited range of motion of the left hip, 
otherwise normal physical exam.  

A VA orthopedic examination was also conducted.  The veteran 
provided a history of his left hip and right knee.  He 
reported pain with a twisting motion of the knee, stiffness, 
and decreased range of motion, although he maintained that he 
was significantly better postoperatively.  He reported 
increasing pain in the knee since his hip injury.  He also 
reported some soreness in the back into the thigh to the knee 
about the time of the hip injury.  He stated that he was not 
participating in any sport activities.  

On examination there was a slight list to the left with 
walking.  Knee and ankle jerks were trace and 1+ 
respectively.  There was no asymmetry or atrophy of the lower 
extremities.  There was difficulty getting into squatting 
position due to right leg pain.  On examination of the left 
hip there was no localizing tenderness.  There was flexion in 
the supine position to 110 degrees.  Extension in the prone 
position was to 30 degrees.  Rotation in the supine position 
with the hip and knee bent at 90 degrees was 45 degrees 
externally and 20 degrees internally.  When prone with the 
leg and hip in neutral position, and the knee bent 90 
degrees, there was 50 degrees external rotation and 30 
degrees internal rotation.  In the supine position, abduction 
was to 25 degrees and adduction across the midline was to 20 
degrees.  No hip flexion contracture was noted.  

Range of motion of the right knee was 0 degrees extension to 
120 degrees flexion.  There as mild medial joint line 
tenderness on the right.  There was no effusion, instability 
or laxity.  

The impression was status post dislocation of the left hip 
with residual stiffness and signs of synovitis clinically; no 
localizing lesion of the knee.  

Another examination was conducted in November 1996.  With 
regard to his hip, the veteran complained of occasional 
discomfort increasing over the last six months.  

The veteran reported catching, popping, and dull aching and 
stiffness in the morning.  He also reported pain in the groin 
and over his lateral thigh exacerbated by cold weather and 
prolonged sitting.  

The veteran reported that he was working as an air traffic 
controller.  He stated that if he worked for more than two 
hours, his symptoms would be exacerbated; otherwise, he did 
not feel that it significantly interfered with his other 
activities and he denied missing any work because of it.  He 
added that he was unable to run or participate in other 
strenuous activities.  

On examination there was no swelling or gross bony deformity 
of the left hip.  There was some crepitus with circumductive 
range of motion.  There was stable range of motion with no 
evidence of posterior subluxation with axial flexion.  Ranges 
of motion were as follows:  flexion to approximately 110 
degrees, extension to 30 degrees, external rotation to 30 
degrees, internal rotation to 30 degrees with mild 
discomfort, abduction to 50 degrees, and adduction to 40 
degrees.  There was a stable gait with no limp.  

The veteran submitted a magnetic resonance imaging test (MRI) 
from August 1995.  This was read as demonstrating fusion with 
some mild early degenerative arthritic changes of the hip.  
There was no evidence of focal avascular necrosis in the 
femoral head.  A small chip fracture of the femoral head was 
revealed.  A computed tomography scan (CT) with acetabular 
windows obtained the same month demonstrated a well-healed 
posterior wall fracture with fair congruity of the 
acetabulum.  There was a Pipkin-type femoral head fracture 
that was central and fairly small in nature with some 
adjacent arthritic changes.  

X-rays of the hip demonstrated central degenerative arthritic 
changes with fair preservation of the peripheral joint spaces 
as well as the small above-mentioned fracture of the femoral 
head.  




The diagnoses were posttraumatic degenerative arthritis of 
the left hip, mild to moderate in nature, status post left 
hip dislocation; small Pipkin-type femoral head fracture 
secondary to dislocation with no evidence of intra-articular 
loose bodies; and well-healed posterior wall acetabular 
fracture secondary to hip dislocation.  Thigh and groin pain 
were not felt to be consistent with radicular back pain.  
Rather they were attributed to posttraumatic degenerative 
arthritis of the hip.  

Medical records from a private orthopedic surgeon were 
received.  The veteran was seen in May 1997 for hip 
complaints.  He reported that he would have pain in the left 
hip radiating to the groin after walking for 10 to 20 
minutes, and occasional bruising in the posterior aspect of 
the hip.  The examiner considered the veteran's history of 
his hip injury and he reviewed the August 1995 CT scan.  

Examination of the left hip revealed tenderness over the 
gluteus medius and the adductor muscles.  He had pain in the 
anterior muscles of the left thigh after about 100 degrees 
flexion.  External rotation was to 50 degrees while internal 
rotation was to 30 degrees.  Abduction was to about 45 
degrees.  There was no pain with straight leg raising and 
there was no motor weakness.  There was pain posterolaterally 
over the left hip with flexion, abduction and external 
rotation.  X-rays showed minimal degenerative changes of the 
inferior aspect of the hip joint.  The doctor recommended 
only exercises and a follow-up if there was no improvement.  

The veteran was seen again at the end of June 1997.  He 
reported that two or three days before he awoke with his hip 
feeling like it did when it was dislocated.  He reportedly 
went to work but his hip was very uncomfortable.  He obtained 
no relief from Motrin.  He reported pain in the lateral 
aspect of the left hip with driving and using a stick shift.  
He reported that he was unable to sleep for two nights and 
had clicking off and on.  He reportedly played in a tennis 
tournament and at that time his hip was okay.  



On examination there was "satisfactory" range of motion 
except for pain with internal rotation and abduction.  He had 
good strength.  There was some tenderness of the groin.  X-
rays showed what appeared to be a small loose body coming off 
the inner aspect of the femoral head.  A CT scan was 
performed.  The doctor interpreted this as showing a healed 
fracture of the posterior lip of the acetabulum with a 
possible loose intra-articular osseous body coming from the 
femoral head.  There were also some degenerative changes.  An 
arthroscopy was recommended in the event of continuing 
problems.  

During a January 1998 visit to the orthopedic clinic there 
were no complaints referable to the hip noted.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  




Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  The duration of the initial, and 
any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear-cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21 (1998).  Evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  Multiple ratings can be assigned 
using different diagnostic codes if none of the symptoms or 
criteria for a rating under a diagnostic code are duplicative 
of or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

In cases involving evaluation of musculoskeletal disorders VA 
must consider pertinent regulations pertaining to 
musculoskeletal disorders and those pertaining to 
consideration of functional impairment.  These include 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (1998).  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  


Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a moderate case is to be 
rated 20 percent disabling.  For a slight case a 10 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking" pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).

Symptomatic removal of semilunar cartilage (lateral meniscus 
or medial meniscus) is assigned a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

A 20 percent rating is assigned in the case of malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 10 percent rating is assigned where there is malunion with 
slight knee or ankle disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  

The VA General Counsel has recently issued an opinion that 
there is no prohibition against assigning separate ratings 
for lateral instability or subluxation of the knees, and for 
arthritis of the knees.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97).  

A 10 percent evaluation may be assigned for limitation of 
extension of a thigh to 5 degrees.  38 C.F.R. § 4.71a;  
Diagnostic Code 5251.

Limitation of flexion of a thigh may be rated as 10 percent 
disabling when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees, and 30 percent when 
flexion is limited to 20 degrees.  38 C.F.R. § 4.71a;  
Diagnostic Code 5252.

Malunion of a femur may be rated as 10 percent disabling with 
slight knee or hip disability, 20 percent with moderate knee 
or hip disability, or 30 percent with marked knee or hip 
disability.  38 C.F.R. § 4.71a;  Diagnostic Code 5255.


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purpose of adjudicating the 
veteran's claims; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  Medical records have been obtained and VA 
examinations have been provided.  



Right Knee Disability

The veteran's knee disability consists of status post 
arthroscopy for a medial meniscal tear.  He continues to 
experience stiffness and pain in the knee.  Range of motion 
has been 0 to 120 degrees.  The disability was rated by 
analogy to other disability of the knee pursuant to 
Diagnostic Code 5257.  A 0 percent rating is indicative of 
less than slight disability.  See 38 C.F.R. § 4.31 (in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met).  

Given the veteran's symptoms and examination findings, and 
considering his functional limitation including pain and 
limitation of activities, the Board is of the opinion that 
giving the veteran the benefit of the doubt, the criteria for 
a 10 percent evaluation have been met.  The veteran is 
symptomatic status post removal of semilunar (meniscal) 
cartilage, warranting a 10 percent evaluation pursuant to 
Diagnostic Code 5259.  

There is no basis for assignment of a higher rating.  There 
is no showing of moderate lateral instability or subluxation, 
and the veteran has no limitation of either flexion or 
extension sufficient to warrant even a noncompensable 
evaluation under diagnostic codes 5260 and 5261 plus 
arthritic changes pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97).  Finally, there is no diagnosis or showing of 
dislocated semilunar cartilage with frequent "locking," 
pain, and effusion in to the joint (Diagnostic Code 5258) or 
malunion of the tibia and fibula with moderate knee 
disability (Diagnostic Code 5262), either of which would 
warrant a 20 percent evaluation.  


The Board has also considered functional loss, pain, weakened 
movement, incoordination, etc.; however, the VA and non-VA 
examinations and other evidence of record provide no basis 
for assignment of a higher evaluation with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 for right knee disablement than 
contemplated in the granted 10 percent evaluation.

In the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time.  The rule of 
Francisco v. Brown, 7 Vet. App. 55 (1994), that where an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern, does not apply in 
such cases.  With regard to the veteran's knee, the facts do 
not show that any staging of ratings is warranted.  The 
criteria for a 10 percent rating are met and the facts do not 
support an award of an evaluation higher than 10 percent at 
any time after service, as noted above.  


Left Hip Disability

The veteran's hip disorder is diagnosed as degenerative 
arthritis (minimal to moderate) with a well-healed fracture 
of the acetabulum, and a fracture (chip or Pipkin-type) or 
possible loose body of the femoral head.  The veteran has 
complained of functional impairment including pain or aching 
with use, inability to engage in certain activities and 
difficulty sleeping on occasion (although it is noted the 
veteran reported that he played in a tennis tournament in 
1997).  Findings on clinical examination have included 
crepitus, tenderness, and limitation of motion (including 
limitation due to pain).  Flexion has been 100 to 110 
degrees.  Extension was to 30 degrees.  Abduction improved 
from 25 degrees in March 1996 to 45 to 50 degrees in late 
1996 and 1997.  Adduction improved from 20 degrees in March 
1996 to 40 degrees in November 1996.  

Internal rotation has been predominantly at 30 degrees.  With 
the exception of a measurement of 20 degrees in November 
1996, external rotation has been to 45 to 50 degrees both 
before and after that date.  

The hip disability was originally rated by analogy to 
limitation of thigh flexion.  The originally assigned 
evaluation of 0 percent indicated that the veteran had not 
demonstrated limitation of flexion to 45 degrees.  See 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5252.  When the 10 
percent evaluation was assigned, the RO coded the disability 
as arthritis due to trauma (Diagnostic Code 5010) rated as 
impairment of the femur.  

The veteran has not shown limitation of flexion to 30 degrees 
or less or loss of abduction beyond 10 degrees to warrant an 
evaluation in excess of 10 percent based on limitation of 
motion.  Hip flexion has been to 100 to 110 degrees, and 
abduction has ranged from 25 degrees to 50 degrees.  Even 
considering the veteran's painful motion on these maneuvers, 
the ranges of motion far exceed those for a 20 percent 
evaluation.  

However, evaluating the disability according to impairment of 
the femur, the Board concludes that the criteria for a 20 
percent evaluation have been met.  The chip or Pipkin 
fracture or loose body at the femoral head may be viewed as 
analogous to malunion of the femur.  A 10 percent evaluation 
is awarded for malunion with slight hip disability.  Given 
the veteran's painful motion and other functional limitation 
it is felt that the hip disorder is productive of moderate 
impairment.  

The veteran has not met the criteria for a rating in excess 
of 20 percent.  The hip symptoms are not shown to be marked 
which would warrant the 30 percent evaluation under 
diagnostic code 5255.  They were not described as such by 
treatment providers, and it appears that the veteran is able 
to work and engage in other pursuits (though with pain and 
flare-ups of symptoms).  


The veteran has not shown ankylosis of the hip, limitation of 
hip flexion to 10 degrees or less, a flail joint, fracture of 
the shaft or neck of the femur with nonunion and loose motion 
or requiring the aid of a brace, or fracture of the surgical 
neck of the femur with a false joint, any of which would 
warrant a rating of 30 percent or higher.  38 C.F.R. § 4.71a;  
Diagnostic Code 5255.

The Board has also considered the traumatic arthritis in the 
left hip, as well as limitation of function, pain, weakened 
movement, incoordination, etc.; however, the VA and non-VA 
examinations and other evidence of record provide no basis to 
support an evaluation for disablement greater than is 
contemplated in the granted 20 percent evaluation.

The veteran has had moderate impairment of the hip at all 
times after service, and the other criteria for a rating in 
excess of 20 percent have not been shown since service based 
on the evidence of record.  Therefore, there is no basis for 
staging of ratings.  Fenderson.  

Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
therefore considered the veteran for increased compensation 
under such criteria.  The RO did not find that either the 
appellant's right knee or left hip disability had rendered 
his disability picture unusual or exceptional in nature.  The 
Board agrees.  

The right knee and left hip disabilities have not been shown 
to markedly interfere with employment, nor have they required 
frequent inpatient care.  No significant loss of employment 
is shown by the evidentiary record.  There exists no basis 
upon which to refer the veteran's case to the Director of the 
VA Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation of 10 
percent is granted for status post right knee arthroscopy for 
a medial meniscus tear, subject to the criteria applicable to 
the payment of monetary awards.  

Entitlement to an initial evaluation of 20 percent for status 
post left hip dislocation with degenerative arthritis is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Entitlement to service connection was denied in June 1996 for 
sinusitis, a gastrointestinal disorder, and a left knee 
disorder.  The notification letter regarding the decision was 
dated July 2, 1996.  The veteran submitted a notice of 
disagreement (NOD) with regard to the claims in September 
1996.  A statement of the case (SOC) was sent to the veteran 
in November 1996.  A VA Form 9, Appeal to Board of Veterans' 
Appeals, was received by fax on June 30, 1997.  On the form, 
the veteran wrote "I disagree with your decision to not 
grant higher than 10 percent for my hip and 0% for my right 
knee."  No reference was made to the service connection 
claims.  The original VA-9 was received July 7, 1997.  

In April 1998 a supplemental statement of the case (SSOC) was 
mailed to the veteran.  This SSOC included the three service 
connection claims.  The veteran was informed that if the SSOC 
contained an issue not included in his substantive appeal, a 
response within 60 days would be required to perfect an 
appeal with regard to any such additional issue.  In February 
1999 the veteran's representative submitted a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
listing the issues on appeal as including the claims for 
entitlement to service connection.  In an April 1999 informal 
hearing the veteran's representative again listed the issues 
on appeal as including the service connection claims.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1998).  Except in the case of 
simultaneously contested claims, the veteran or his 
representative must file an NOD from a determination of the 
agency of original jurisdiction within one year of the date 
of notification of that determination.  38 C.F.R. § 20.302(a) 
(1998).  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1998).  

It appears from the facts of record that the issues of 
entitlement to service connection for sinusitis, a 
gastrointestinal disorder, and a left knee disorder have not 
been properly appealed to the Board.  However, the Court has 
held that before the Board addresses a question that has not 
been considered by the RO, it must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In the judgment of the Board the veteran could suffer 
prejudice if the Board addressed the issue of timeliness of 
appeal without a remand so that the matter could be properly 
addressed by the RO in the first instance.  

Therefore to ensure that the veteran is afforded due process, 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issue of timeliness of appeal on claims 
for entitlement to service connection for sinusitis, a 
gastrointestinal disorder and a left knee disorder pending a 
remand to the RO for further development as follows:  

1.  The veteran should be afforded an 
opportunity to submit evidence on the 
issue (to include hearing testimony) on 
the issue of timeliness of appeal on 
claims for entitlement to service 
connection for the sinusitis, a 
gastrointestinal disorder and a left knee 
disorder.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of timeliness of appeal on 
claims for entitlement to service 
connection for sinusitis, a 
gastrointestinal disorder and a left knee 
disorder with consideration of all 
applicable laws and regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
requisite period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

